Opinion oe the Court by
Judge Williams :
Although a reserved lien is provided in the deed of Lemmon to his son-in-law, the decedent, Bennett, for the deferred payments, which deed was executed in the year 1850, yet it does not show whether notes were or not executed therefor, but it is made to appear by appellant’s witness, the surviving widow of the decedent and appellant’s daughter that her husband had executed notes.
The non-production of these notes and the great lapse of time, together with the other evidence establishing that Lemmon said he had given the farm to his son-in-law, connected with the non-presentation of his claims and his direction to the administrator ■to appropriate the personal assets to the payment of 'the decedent’s debts and if these were not sufficient he would pay the remainder, so as to save the land left by decedent to his family, are sufficient to sustain the correcteness of the judgment disallowing appellant’s claim, hence the judgment is affirmed.